Citation Nr: 1123154	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  11-03 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for migraine headaches.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to February 1995.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  A Notice of Disagreement was filed in August 2010, a Statement of the Case was issued in December 2010, and a Substantive Appeal was received in February 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c).

A November 1994 Physical Evaluation Board reflects that the Veteran was found unfit for duty.  The Board notes that 10 U.S.C. § 1218 provides, in pertinent part, that: (a) A member of an armed force may not be discharged or released from active duty because of physical disability until he- (1) has made a claim for compensation, pension, or hospitalization, to be filed with the Department of Veterans Affairs, or has refused to make such a claim; or (2) has signed a statement that his right to make such a claim has been explained to him, or has refused to sign such a statement.  See 10 U.S.C. § 1218(a) (West 2002).

The United States Court of Appeals for Veterans Claims has held that a veteran's service personnel records "would likely contain documentary evidence that may show whether [he] filed a claim for benefits prior to discharge" and remanded the claim for additional development.  See McGee v. Peake, 511 F.3d 1352, 1358 (Fed. Cir. 2008).  As the Veteran's service personnel records are not included in the available record, the Board finds additional development is required for an adequate determination.

Service treatment records dated in July 1992 reflect that the Veteran was assessed with poor circulation to both feet and lack of sensation.  

The Veteran underwent a VA general medical examination in May 1995.  Following physical examination, no bilateral foot disability was diagnosed.  Private treatment records from Methodist Family Health Center dated in June 2005 reflect that the Veteran complained of foot pain and was assessed with plantar fasciitis.  VA outpatient treatment records dated in August 2006 reflect that the Veteran was assessed with flat feet.  In February 2009, the Veteran was assessed with arch strain.  In light of the foregoing, a VA foot examination and opinion (based on a review of the claims file) is necessary to comply with 38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to obtain copies of the Veteran's service personnel records, including records associated with his service separation.  All attempts to procure records should be documented in the file.  

2.  The Veteran should be requested to identify any treatment he has received for the claimed disabilities since 2009.  Any records identified should be obtained and associated with the claims folder.  

3.  The Veteran should be scheduled for a VA foot examination to determine the nature and etiology of any current bilateral foot disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current bilateral foot disability is related to service.  

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


